By the Court,

Savage, Ch. J.
The plaintiff in error insists that the trustees of a school district could not become the endorsees of a promissory note. The trustees are a corporation for certain purposes; they may do sundry acts which involve to some extent the transaction of monied concerns. They no doubt may receive, for money due to them, the note of a third person. Until the note was impeached, or some defence made against it, they were under no obligation to show how they came by it. The courts below decided correctly, and the judgment of the common pleas must be affirmed.
Judgment affirmed.